Citation Nr: 0934214	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for depression, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to February 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and March 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In April 2005 and December 2008, the Veteran testified at 
personal hearings before Decision Review Officers at the Waco 
RO.  Transcripts of these hearings were prepared and 
associated with the claims file.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2008).

The issue of entitlement to an increased rating for 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's migraine headaches are manifested by 
multiple prostrating headaches per month.

2.  The Veteran's PTSD has been medically attributed to an 
in-service assault.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2008).

2.  Service connection for PTSD is warranted.  See 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

Recently, the United States Court of Appeals for Veterans 
Claims (hereinafter, 'the Court') has held that, for an 
increased rating claim, VCAA notice should include notice 
that evidence of increased severity of the disorder or of 
greater interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a June 2003 evidentiary development letter in which the 
RO advised the appellant of the evidence needed to 
substantiate her claim of entitlement to service connection 
for PTSD due to personal assault.  An October 2006 letter 
notified the Veteran of the evidence needed to substantiate 
her claim of entitlement to an increased rating for migraine 
headaches.  The appellant was advised of her and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by her and what evidence should be provided by 
VA.  The October 2006 notice further advised the Veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of her migraine 
headaches claim, pursuant to the Court's holding in Dingess, 
supra.  

While the Veteran was not given Dingess notice in connection 
with her PTSD claim, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision 
as her claim is being granted, and the matters of the 
appropriate effective and disability rating will be addressed 
by the RO in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

A May 2008 letter provided notice in compliance with Vazquez-
Flores and, while it did not provide the rating criteria that 
are pertinent to her increased rating claim, the Veteran was 
given this information in the December 2007 statement of the 
case.  Her claim was subsequently readjudicated in a June 
2008 supplemental statement of the case.  Furthermore, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with this appeal in that the Veteran is being 
granted the highest available rating for migraine headaches.  
Thus, any deficiencies in the content or timeliness of this 
notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, service 
personnel records, and VA medical records.  Personal 
statements from the Veteran's friends and family and records 
documenting time she has missed from her job have been 
associated with the claims folder as well.  The RO also 
arranged for the Veteran to undergo VA examinations in June 
2004, October 2004, December 2006, and January 2007.  The 
evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Migraine Headaches 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has claimed entitlement to an  evaluation in 
excess of 30 percent for migraine headaches.  This rating was 
assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this code, a 30 percent evaluation is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  This is the maximum rating available for 
migraine headaches pursuant to Diagnostic Code 8100.

A VA medical record from July 2005 reflects that the Veteran 
reported having four to six migraines per month, while a May 
2006 record notes that she experiences six prostrating 
migraines per month.

The Board notes that the Veteran has been employed at a VA 
hospital Emergency Department.  Of record are several 
November 2006 statements from coworkers who have witnessed 
the Veteran suffering from migraine headaches and who have 
treated her.  

One of the statements, from Dr. C.A., notes that the 
Veteran's headaches have been increasing in frequency and 
severity.  He noted that she averages eight migraine episodes 
per month, often lasting days, and not responding to a 
variety of medications.  He noted that these headaches have 
been debilitating, causing her to stay home from work and 
school.  

A registered nurse, G.L.W., stated that she was the Veteran's 
primary nurse for at least eight episodes in the past two 
years.  She also noted that the Veteran has had to miss 
several days of school as well as work due to the extreme 
nature of her illness.  She stated that the Veteran's 
medication takes a while to work and that the Veteran has to 
be in a quiet, dark room away from all stimulation in the 
interim.  She also observed that the Veteran's migraines are 
getting progressively worse and require more medication to 
bring them under control.

According to the December 2006 VA neurological disorders 
examination report, the Veteran reported that her migraine 
headaches are becoming more frequent and occur four to eight 
times per month.  She stated that they are severe in nature 
and will last up to two to three days.  They start in the 
left temporoparietal region and then radiate into the entire 
head as a throbbing pain.  She reported associated nausea, 
vomiting, phonophobia, and photophobia, associated with 
blurring of her vision.  She has taken Zomig with little or 
no results and Ketorolac IM with some relief if she has no 
relief with Zomig.  She is completely prostrate during 
attacks.  The examiner diagnosed migraine headaches that are 
increasing in frequency and severity.

The Veteran has submitted employment records documenting time 
she has missed from work using sick and annual leave from 
January 2005 to July 2008.  During this time, she used a 
total of 475.75 hours of annual leave, 69.75 hours of family 
care leave, 261 hours of sick leave, and 72.50 hours of leave 
without pay.

At her April 2009 Board hearing, the Veteran testified that 
she has migraine headaches from six to ten times per month.  
She stated that they last 48 hours or more.  She stated that 
she gets blurred vision, sensitivity to light and noise, 
nausea and vomiting.  During migraine headaches, she stated 
that she lies in her bed in total darkness and wears earplugs 
to block out the sound.  She stated that she went from full 
time status to part time at work because she is in school and 
cannot handle both full time employment and school with her 
migraines.  She testified that she self-administers 
injections when she feels a migraine coming on.  She stated 
that, even with the injections, which she takes two or three 
times per week, it may take 48 hours before she can get total 
relief.  She stated that she is unable to drive once her 
vision becomes blurred.

After a thorough review of this evidence, the Board finds 
that a 50 percent rating for migraine headaches is warranted.  
The Board observes that the Veteran's VA medical records note 
multiple migraine headaches per month, and the May 2006 
record expressly describes these as prostrating.  The Veteran 
has described using medication and having to regularly lie 
down in a dark room until the headaches pass.  She has 
described being unable to function during these attacks, and 
has specifically noted being unable to drive, having 
difficulty seeing, and having scaled back her workload from 
full time to part time because she was unable to work full 
time and go to school with her migraines.  Her employment 
records clearly reflect that she used a great amount of sick 
leave, annual leave, and family leave and that she had to 
take more than 70 hours of leave without pay.  While these 
employment records do not state the reasons for the Veteran's 
absences from work, the Board finds that, along with the 
Veteran's medical records, statements from coworkers who have 
treated her, and her own credible testimony, these records 
suggest that the Veteran's migraine headaches have been 
productive of severe economic inadaptability.

The Veteran's VA medical records and private treatment 
records corroborate the information she provided during the 
VA examination.  These records clearly reflect that the 
Veteran has had prostrating headaches that occur multiple 
times per month over the past several years.  Multiple 
medical records describe the prostrating nature of the 
Veteran's migraines, noting throbbing pain, nausea, vomiting, 
blurred vision, photophobia, and phonophobia.  These records 
also reflect that most medications have not relieved her 
symptoms.  

In short, the Board finds that the frequency, intensity, and 
duration of the Veteran's migraine headaches warrant a grant 
of a 50 percent disability rating for the entire period on 
appeal.  The Board notes that a higher rating is not 
warranted under Diagnostic Code 8100, and there is no 
alternative applicable diagnostic code under which the 
Veteran would receive a higher rating.

III.  PTSD

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

With specific reference to PTSD, establishing service 
connection requires: (1) a current medical diagnosis of PTSD 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV) criteria; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
PTSD claim is based on in-service sexual assault.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually- 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing her the opportunity to 
furnish this type of evidence or advise the VA of potential 
sources of such evidence.  The Veteran was provided with such 
notice in June 2003.

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008). 

The Veteran contends that, while she did not report the 
stressor or seek medical attention during service, she 
believes that her service personnel records reflect a decline 
in her job performance that corroborates the claimed assault.  
She has also provided statements from her father, boyfriend, 
and best friend.  The statements from all of these 
individuals describe the Veteran's behavior, with the father 
and the best friend observing how the Veteran had changed 
from prior to her entry into service.  At her hearing, the 
Veteran testified that she had told her best friend what had 
happened, and her best friend corroborates this account in a 
May 2009 statement.  

The Veteran's service treatment records reflect that, in 
August 1986, she was found to have fatigue secondary to 
stress.  She had reported having had a lot of stressful work 
lately.  She reported that she was working seven days a week 
and her hours were demanding.  In January 1987, she reported 
multiple stresses at home and at work and was referred to 
counseling for stress management.  

A February 2001 medical record from a VA women's health 
clinic notes that the Veteran reported a history of rape not 
in the military.  It was noted that she reported the rape, 
was counseled then, and refused counseling now.  She also 
reported no sexual harassment in the military.  

Records reflect that the Veteran began a substance abuse 
treatment program at a domiciliary in November 2001.

A January 2002 VA medical record notes that the Veteran 
reported having been raped by a nonfamily member in September 
1993.  She stated that she did receive counseling for this 
trauma and believes she has been able to overcome most of the 
trauma.

A January 2003 VA women's clinic record notes that the 
Veteran had a history of rape not in the military in August 
1993.  It was noted that she was followed by mental health.  
It was also noted that she had no history of sexual 
harassment in the military.

A March 2003 VA dental record notes the Veteran's history of 
sexual assault, not in the military.

In June 2004, the Veteran underwent a VA PTSD examination.  
The examiner was instructed to review the claims folder, 
including VA medical records and personal statements from the 
Veteran and her friends and family, and provide an opinion as 
to whether there is sufficient evidence of "behavioral 
markers" in service to support her assertion that a 
stressful incident occurred.  If sufficient markers are 
found, the examiner was asked to express an opinion as to 
whether this incident supports a PTSD diagnosis.  

The June 2004 VA examination report describes the Veteran's 
account of having been raped during service.  She reported 
being told not to mention it to anyone and not to seek 
medical treatment.  She reported that there was no pregnancy 
and she did not get an examination or contract a disease from 
it.  The Veteran reported having nightmares about men 
attacking her and taking her clothes off.  She reported that 
these nightmares began not long after basic training.

She reported having been in a car accident and thrown through 
a windshield during service.  After returning to work, she 
was sent to Korea for about a year in 1987.  She returned to 
Fort Louis and worked in supply.  She reported being 
depressed and drinking a lot and noted that she drank in 
Korea as well.  She stated that she received an Article 15 
for not being where she was supposed to be.  She eventually 
received an honorable discharge after being injured.

Following service, her first marriage lasted less than a year 
and her second marriage lasted a little longer.  She stated 
that her second husband was abusive.  She reported drinking a 
lot and using drugs.  She reported separating from her second 
husband and graduating from vocational rehabilitation.  She 
reported that she was currently living on her own but that 
she did have a boyfriend.  She was taking six hours of school 
and working 40-hour weeks.  

She reported having nightmares three or four times per month.  
She said she has some thoughts about being angry, but she did 
not really describe a flashback.  She stated that she finds 
herself getting angry if someone makes sexual overtures, and 
she stated that she handles stress by hollering and yelling.  
She gets depressed and cries with some relief.  She has had 
thoughts of suicide, but has made no attempts.  She is 
looking forward to having someone to live with, spend time 
with, and care about.  

The Veteran correctly identified the date, recent Presidents, 
and Governor of Texas.  She gave her Social Security number 
forward and six backward.  She was able to correctly answer 
simple math problems, identify similarities and differences, 
interpret proverbs, and remember three of three items.  When 
asked if there was anything else she wished to say, the 
Veteran stated that she wished the military would watch the 
females' environment more closely and protect them more.  The 
examiner then observed the following:

It is interesting that this is most in reviewing her 
chart.  Most of it is aimed at getting service-connected 
for migraine and various treatments.  It has all been 
shaped towards that until she went into the Domiciliary.  
At that time, it was decided that she had PTSD and major 
depression.  I have not heard anything about [PTSD] 
before that and it is what I am hearing from the 
patient.  It is quite vague, so I am having difficulty 
taking [PTSD] an as acceptable diagnosis.

On mental status examination, the Veteran was young-looking 
and casual and neat in her dress.  She was pleasant.  She was 
occasionally tearful, but it cleared up.  She was 
cooperative, goal-oriented, and oriented as to time, place, 
and person.  She was able to organize her thoughts and 
express herself.  Her speech was normal.  Affect was mild 
tension and anxiety.  Mood was mildly depressed.  She was on 
Celexa.  There was no psychosis, delusion, hallucination, or 
organicity.  Intellect was average.  Memory was good.  
Judgment was competent to handle VA funds.  Insight was 
little.  The examiner diagnosed major depression, substance 
abuse in remission, and alcohol and cocaine abuse.  

The examiner did not see enough to go along with the PTSD 
diagnosis and again noted that the PTSD determinations of 
record seemed too vague and that there was nothing in the 
chart about PTSD until Domiciliary.  The examiner noted that 
the Veteran was not impaired functionally, as she was working 
40-hour weeks and taking six hours in school.  
 
The examiner questioned the specific in-service stressor that 
was reported by the Veteran.  The examiner noted it was too 
vague to make a diagnosis and that it was absent in the early 
part of the Veteran's chart until just recently.  Post-
military stressors and psychological/psychosocial stressors 
were noted to be excessive use of alcohol and getting into 
drugs.  

An October 2004 VA mental disorders examination report 
diagnoses PTSD.  This report notes that the Veteran had an 
episode of sexual molestation in service which resulted in 
PTSD symptoms.  She described the nightmares that were noted 
at the June 2004 examination, stating that she has nightmares 
about being attacked by four or five men who run towards her, 
surround her, and try to remove her clothes.  She finds 
herself lying on the ground calling for help, but her staff 
sergeant does not come.  He finally arrives and helps her 
stand up.  She reported that these nightmares occur two or 
three times per month and are associated with her migraines.

According to a January 2007 VA mental disorders examination 
report, the Veteran reported having been sexually abused in 
service.  It was noted that the Veteran was admitted to a 
Domiciliary for substance abuse disorder where she resided 
for 10 months.  At that time, she was involved in a PTSD 
group for approximately seven to eight months.  The Veteran 
continued taking psychiatric medication and participated in 
individual therapy following her hospitalization.  

She reported the same nightmares that were described in prior 
reports.  She reported remembering three faces from the 
beginning of the attack but was in a daze and does not 
clearly recall the entire sequence of events.  She reported 
that she had difficulty having sex with her husband due to 
the trauma, and their sexual difficulties contributed to 
their divorce.  She reported that she finally told her father 
about what happened last year.  She reported feeling offended 
and threatened when her boyfriend tries to wrestle with her 
or hold her down.  She reported being unable to tolerate 
being in a room full of men unless she can see the door and 
has more than one way out.  She also reported having problems 
trusting both men and women because she felt betrayed by her 
unit for abandoning her on the firing range where the rape 
occurred.  She reported having difficulty sleeping, 
hypersensitivity to noise, and paranoia about living alone.  
She reported that she is prone to startle easily.  She 
reported that she washed herself compulsively after the rape 
and is still prone to this behavior when she is reminded of 
her trauma.  

The Veteran described the rape and stated that her sergeant 
told her he would make her life a living hell and kick her 
out of the military if she reported it.  She described being 
stressed when serving in Korea in 1986 because she was one of 
only three women in her platoon.  The examination report 
notes that the Veteran received an Article 15 for failure to 
repair while in Korea.

The Veteran reported that she entered the Domiciliary for 
drug treatment in October 2001.  At that point, she decided 
to disclose her military sexual trauma.  

The Veteran reported that she was married once from May 1985 
to 2000.  She met her husband in the Army.  They divorced 
because of her sexual difficulties.  The Veteran reported 
having a boyfriend whom she has known for approximately four 
years.  

On examination, the Veteran was pleasant and neatly-groomed.  
She had a mildly depressed mood and a sad affect.  There was 
no evidence of delusional thinking.  She denied any 
hallucinations.  She interacted in a cooperative, 
straightforward manner.  She denied suicidal or homicidal 
ideation.  She was fairly well-oriented.  She complained that 
she was not as mentally sharp as she once was in terms of 
learning and retaining new information.  Her long term memory 
was fair and her short term memory was good.  Attention and 
concentration were within normal limits.  Judgment appeared 
intact.  She reported she compulsively scrubbed herself after 
the rape.  She still engages in this behavior from time to 
time when she watches a television or movie scene that 
depicts sexual assault.

Her speech was clear, coherent, and relevant with slow rate 
and normal tone.  She reported feeling panicked when she is 
closed in and cannot get out.  She stopped attending her pain 
management groups because there were too many men in one 
room.  She reported sleeping four hours per night and that 
her sleep is disturbed by problems relaxing, nightmares, 
hypersensitivity to sound, and hypervigilance.  

The Veteran's difficulties with unresolved anger regarding 
her rape, feelings of hypervigilance and paranoia regarding 
her rape, loss of trust, and concern about having migraine 
headaches if she overtaxes herself were noted to be causing 
moderate social impairment and mild occupational impairment.

The examiner diagnosed PTSD, chronic, moderate, secondary to 
military sexual trauma.  She also diagnosed depressive 
disorder, not otherwise specified, secondary to military 
sexual assault and chronic migraine headaches since her car 
accident in 1985, as well as cocaine and alcohol abuse in 
full sustained remission since 2001, secondary to her efforts 
to cope with PTSD and depression.  

Having reviewed the medical evidence of record, the Board 
notes that there is conflicting evidence of record as to 
whether the Veteran's in-service stressor actually occurred.  
For example, service records are negative for any indication 
of such an incident, to include evidence of behavior changes 
at the time the attack reportedly occurred.  Furthermore, the 
Veteran reported a history of a rape following service on 
several occasions after separation during the course of 
receiving medical treatment, while specifically denying that 
any rape or harassment actually occurred while she was still 
in the military.  In addition, the June 2004 VA examiner 
actually reviewed the record with the purpose of determining 
whether there are behavioral markers in the record that 
support her claimed in-service sexual assault, and the 
examiner specifically found that he questioned whether such 
an assault ever occurred.  

On the other hand, the Veteran has submitted a supporting 
statement from her father reporting that he had witnessed 
changes in the Veteran's behavior while in the military, 
which he believes made sense only after he learned that she 
was the victim of an assault in service.  She also submitted 
another statement from her best friend corroborating her 
account.  The Board notes that such evidence is among the 
type described as possibly verifying the occurrence of a 
personal assault under 38 C.F.R. § 3.304(f).  Furthermore, 
both the October 2004 and January 2007 VA examiners 
considered the Veteran's report as to the alleged in-service 
rape and concluded that a diagnosis of PTSD was warranted.

In this regard, the Board notes that, in most instances, the 
sufficiency of a stressor to support a diagnosis of PTSD is a 
medical matter, but the issue of whether or not the stressor 
occurred is a factual one to be decided by the Board.  
However, in claims for PTSD based on personal assault, 38 
C.F.R. § 3.304(f)(3) provides that VA may take into account 
an opinion from a mental health care specialist as to whether 
or not the record supports a finding that a personal assault 
actually occurred.  As noted, there are conflicting medical 
opinions of record in this case regarding the likelihood of 
whether or not the reported in-service assault actually 
occurred.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  In 
instances in which there is an approximate balance of 
positive and negative evidence, reasonable doubt must be 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although there is a lack of objective verification of the in-
service stressful incident, the Board finds the evidence to 
be at the very least in equipoise.  Thus, the Veteran is 
entitled to the benefit of the doubt.  The Board, therefore, 
concludes that service connection is warranted for PTSD


ORDER

Entitlement to an evaluation of 50 percent for migraine 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to service connection for PTSD is granted.




REMAND

The Veteran has also claimed entitlement to a disability 
rating in excess of 30 percent for her service-connected 
depression.  As discussed above, the Board is granting 
service connection for PTSD.  These two disorders are 
evaluated under the same rating criteria.  Thus, the 
provisions of 38 C.F.R. § 4.14 (2008) and the rule against 
pyramiding are of potential application.  

For this reason, the Board finds that any determination as to 
the appropriate evaluation for the Veteran's service-
connected depression must be deferred until such time as the 
agency of original jurisdiction has determined what separate 
disability rating, if any, is appropriate for the disability 
that have been established as service-connected herein.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As part of such 
determinations, the AOJ must also have the opportunity to 
readjudicate the Veteran's claim for an increased rating for 
his service-connected depression in light of his newly 
service-connected disability and its assigned evaluation, if 
any.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should consider in the 
first instance whether a separate 
disability evaluation is appropriate for 
the Veteran's newly service-connected 
PTSD, with specific consideration given to 
the provisions of 38 C.F.R. § 4.14.

2.	Then, the RO/AMC should readjudicate 
the claim for an increased rating for the 
Veteran's service-connected depression. In 
the event that the claim is not resolved 
to the satisfaction of the Veteran, she 
should be provided a SSOC, which includes 
a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


